Citation Nr: 1541692	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-10 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to January 1978, and from April 1982 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.  The Veteran maintains that he experiences anxiety and depression from dealing with his service-connected bilateral knee disabilities.

In April 2008, the Veteran was given a VA mental disorders examination, where he was noted to be somewhat confused and unable to give good information about himself.  The Veteran was also noted to not be very cooperative.  He stated he was taking pain medication.  The examiner stated it was difficult to get any history from the Veteran as he was somewhat confused and had poor memory.  During the interview, the Veteran stated he needed to take pain medication.  The examiner noted the Veteran had a long history of drinking and drug abuse problems.  The Veteran denied any drinking recently, but the examiner noted the Veteran was not reliable.  The examiner stated the Veteran was not competent for VA purposes.

The Veteran was diagnosed with schizoaffective disorder, as well as alcohol and drug dependence.  The examiner stated the Veteran had a history of emotional problems, and he had symptoms of mood disorder, confusion and paranoia.  The examiner noted that the Veteran "has symptoms of mood disorder and confusion and paranoia.  It is at least as likely, 50/50 probability caused as a result of his service conditions, but the patient is not able to give a very good history about his service conditions except for getting knee and back pains when he was in service." 

The VA examiner's opinion is inadequate because it is internally inconsistent.  The examiner appears to provide a positive nexus opinion but then negates that by saying the Veteran is unable to give a good history.  In addition to the confused opinion on direct service connection, the examiner does not indicate whether any of the Veteran's current psychiatric problems may be related to his service-connected knee disabilities.  

Further, the Veteran has called into question the adequacy of the examination based on the answers he provided in the examination report.  The Veteran stated in his Form 9 appeal that he was on medication as a result of an injury to his head and neck and was "not coherent enough to answer questions" at the time of his April 2008 VA examination.  The Veteran's statements appear to be consistent with the April 2008 VA examination report, which notes the Veteran appeared to be confused, was unable to answer some questions and stated he was taking pain medication.  As the Veteran's psychiatric claim is being remanded for a new examination, the matter of his competency should be readdressed on examination.

On remand, a VA examiner should clearly state all of the Veteran's diagnosed psychiatric conditions and provide an opinion as to whether any such condition is either caused or aggravated by his service-connected bilateral knee disabilities.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric complaints since April 2008.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA psychiatric examination to determine the current nature and likely etiology of his claimed psychiatric condition.  The claims folder should be made available to the examiner for review and all appropriate tests and studies should be conducted.

Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Clearly identify all of the Veteran's diagnosed psychiatric conditions.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed psychiatric condition was incurred in service?  

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed psychiatric condition was caused or aggravated by the Veteran's service-connected bilateral knee disabilities?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




